DETAILED ACTION
In replay to applicant communications filed on October 26, 2020 and telephonic interview made on February 15, 2021, claims 1, 4, and 9-12 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 2-3, 5-8, and 13-17 have been cancelled.
Claims 1, 4, and 9-12 are pending. 

Response to Arguments
Applicant’s arguments filed on October 26, 2020 with respect to the rejection have been fully considered and withdrawn in view of applicant arguments and examiner amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Jhongwoo Peck (Reg. No. 76,528). 


Please replace the claim set filed on October 26, 20120 with the following to claim:


1.  (Currently amended) A method of registering a person as an authorized user of an Internet of Things (IoT) device, the method comprising:

encrypting, by the portable device, the acquired biometric data or the combination of pieces of biometric data of the person;
generating, by the portable device, a code from the encrypted biometric data or the combination of pieces of biometric data of the person;
inserting, by the portable device, the code in an extension field of a public key certificate stored in the portable device;
acquiring, by the portable device, unique identity data of the IoT device;
encrypting, by the portable device, the acquired unique identity data of the IoT device;
generating, by the portable device, an IoT device code from the encrypted unique identity data of the IoT device;
inserting, by the portable device, the IoT device code in the extension field of the public key certificate;
generating, by the portable device, a private key and a public key corresponding to the private key, based on the public key certificate, wherein the private key contains the code and the IoT device code; and
transmitting, by the portable device, the public key to a remote entity that is in communication with the portable device, thereby enabling the remote entity to register the person as an authorized user of the IoT device.

2-3.  (Currently canceled)

4.  (Previously presented) The method of according to claim 1, wherein  the extension field of the public key certificate further contains information on an electronic resident card of the person, information on a driver’s license of the person, information on electronic money of the person, information on a medical card of the person, information on a uniform resource locator (URL) of the remote entity, or information on any combination thereof.

5-8.  (Previously canceled)

9.  (Previously presented) The method according to claim 1, wherein the portable device is implemented as a smartcard, a dongle, or a mobile communication terminal.

10.  (Previously presented) The method according to claim 1, wherein the remote entity is a service providing server, and wherein the method further comprises:
modifying, by the service providing server, the public key to generate a modified public key configured to be used in case that the service providing server is unavailable; and 
transmitting, by the service providing server, the modified public key to the portable device.

11.  (Currently amended) A portable device comprising:
a sensor that is disposed in the portable device and is configured to acquire biometric data or a combination of pieces of biometric data of a person;
a memory that is disposed in the portable device and is configured to store a public key certificate; and
a processor that is disposed in the portable device and is configured to cause the portable device to: 
encrypt the acquired biometric data or the combination of pieces of biometric data of the person;
generate a code from the encrypted biometric data or the combination of pieces of biometric data of the person;
insert the code in an extension field of the public key certificate;
acquire unique identity data of an IoT device;
encrypt the acquired unique identity data of the IoT device;
generate an IoT device code from the encrypted unique identity data of the IoT device;
insert the IoT device code in the extension field of the public key certificate;
 and the IoT device code; and
transmit the public key to a remote entity that is in communication with the portable device, thereby enabling the remote entity to register the person as an authorized user of the IoT device.

12.  (Previously presented)  The portable device according to claim 11, wherein the remote entity is a service providing server, and
wherein the portable device further includes a modified key that is generated, by the remote entity, by modifying the public key, the modified key being configured to be used in case that the service providing server is unavailable.

13-17.  (Currently canceled)


Allowable Subject Matter
Claims 1, 4, and 9-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims 1 and 11 are the combined limitations of encrypting, by the portable device, the acquired biometric data or the combination of pieces of biometric data of the person; generating, by the portable device, a code from the encrypted biometric data or the combination of pieces of biometric data of the person; inserting, by the portable device, the code in an extension field of a public key certificate stored in the portable device; acquiring, by the portable device, unique identity data of the IoT device; encrypting, by the portable device, the acquired unique identity data of the IoT device; generating, by the portable device, an IoT device code from the encrypted unique identity data of the IoT device; inserting, by the portable device, the IoT device code in the extension field of the public key certificate; generating, by the portable device, a private key and a public key corresponding to the private key, based on the public key certificate, wherein the private key contains the 

The prior art disclosed by Russo (US Pub. No. 2003/0115475) is found as the closest prior art to the claimed features of the invention. Russo discloses the system and method for providing biometrically enhanced certificates by adding fields containing biometric information derived from a user. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/TESHOME HAILU/Primary Examiner, Art Unit 2434